DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Compound A in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that claim 9 recites a Markush group that has unity of invention.  This argument has been considered, however, it is not found to be persuasive.  The pending claims are 1-15 and the compounds claimed do not have unity of invention for the reasons set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species, the full scope of claim 9, and further to the extent of the nonelected species shown below.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statements (dated November 17, 2021 and January 5, 2021 and May 4, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
6.	Claims 1-15 are pending and elected.  Claims 1-8 and 10-15 are rejected.  Claim 9 is objected to.
Claim Objections
7.	Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 2, 4 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,580,994.  The reference has an earliest publication date of March 16, 2017 and antedates the present claims having an effective filing date (national stage entry date) of November 1, 2018 and priority claim to foreign application dated November 6, 2017.  
The reference teaches the compounds of structure 
    PNG
    media_image1.png
    94
    271
    media_image1.png
    Greyscale
 with specific embodiments such as the compound of 
    PNG
    media_image2.png
    212
    287
    media_image2.png
    Greyscale
 (column 19).  The compound corresponds to the present claims in the following manner:  Ar1=Ar2=phenyl; L=bond; n=1 and Ar3=heteroaryl substituted with heteroaryl; and m=1.
The compound(s) are included in an electron transport layer (ie. semiconducting layer) of an organic light emitting device (ie. organic electronic device), abstract.  The semiconducting layer further comprises an additive which is a metal salt or complex such as 8-hydroxyquinolinatolithium.  Column 85.  The organic light emitting device comprises an organic semiconducting layer between an anode and a cathode.  Column 27, 85.  The device further comprises an emission layer wherein the organic semiconducting layer is arranged between the emission layer and the cathode.  Column 105.  The device is a lighting device.  Abstract.
9.	Claim(s) 1-4, 7, 8, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,765,270.  The reference has an earliest publication date of June 17, 2010 and antedates the present claims having an effective filing date (national stage entry date) of November 1, 2018 and priority claim to foreign application dated November 6, 2017.  
The reference teaches the compounds such as 
    PNG
    media_image3.png
    164
    223
    media_image3.png
    Greyscale
 (column 3).  The compound corresponds to the present claims in the following manner:  Ar1=Ar2=Ar3=phenyl; n=1; l=bond; G=H.
The compound(s) are included in an electron emission layer (ie. semiconducting layer) of an organic light emitting device (ie. organic electronic device), column 4.  The semiconducting layer further comprises an additive which is a metal , column 24.  The organic light emitting device comprises an organic semiconducting layer between an anode and a cathode.  Column 21.  The device further comprises an emission layer wherein the organic semiconducting layer is arranged between the emission layer and the cathode.  Column 21.  The device is a lighting device.  Abstract, column 21.
10.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2055648-93-4 (
    PNG
    media_image4.png
    443
    294
    media_image4.png
    Greyscale
).  The reference has a date of January 9, 2017 and antedates the present claims having an effective filing date (national stage entry date) of November 1, 2018 and priority claim to foreign application dated November 6, 2017.  The compound corresponds to the present claims in the following manner:  Ar1=Ar2=phenyl; L=bond; Ar3=phenyl; n=1; m=1; G=heteroaryl substituted with 2 heteroaryl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626